Citation Nr: 0031533	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  97-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $1,185.53, to include 
the issue of the proper creation of the overpayment.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to July 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 decision by the 
Committee on Waivers and Compromises of the Roanoke, Virginia 
RO, which denied the appellant's request for waiver of 
recovery of an overpayment of compensation benefits.


REMAND

The evidence of record shows that the appellant was awarded 
service-connected disability compensation, effective in April 
1991, with additional allowances for his wife and daughter.  
The overpayment was created by a September 1996 RO letter 
that retroactively reduced the appellant's service-connected 
disability compensation, effective August 18, 1993.  
According to the statement of the case, the reduction in 
compensation was ordered after the RO learned in 1996 that 
the appellant's daughter had turned eighteen on August 18, 
1993 and that the appellant's wife had died on October [redacted], 
1995.  In addition, the RO noted that the appellant had 
received both VA compensation benefits and military 
retirement pay for the period of overpayment at issue.

The appellant contends, in essence, that the creation of the 
debt at issue was the result of VA administrative error.  
Sole administrative error connotes that the appellant neither 
had knowledge of nor should have been aware of the erroneous 
award.  Further, neither the appellant's actions nor her 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 
1991); 38 C.F.R. § 3.500(b)(2) (2000).  The appellant asserts 
that he had informed the RO of his daughter's birthday, but 
did not know that the RO had miscalculated the date of her 
eighteenth birthday.  The Board notes that the RO has not yet 
addressed the issue of administrative error.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has concluded that it is improper to adjudicate an 
application for waiver without first determining the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  Although this holding pertained to an 
overpayment under the loan guaranty program, the Board finds 
this sufficiently persuasive to warrant further adjudicative 
action.

Furthermore, in denying the appellant's request for waiver of 
recovery of the debt, the RO's Committee on Waivers indicated 
that it had received a report from the Social Security 
Administration (SSA), which stated that the appellant's wife 
had died on October [redacted], 1995.  A review of the claims 
folder shows that this report from SSA is not of record.  The RO 
should take the appropriate steps to verify the date of the 
death of the appellant's wife.

As noted above, the RO has indicated that the appellant had 
received both VA compensation benefits and military 
retirement pay for the period of overpayment at issue.  The 
Board notes that an accounting of the military retirement pay 
received by the veteran for the period of overpayment is not 
of record and should be obtained by the RO.  

Moreover, the Board notes that the statement of the case 
(SOC) provided to the appellant did not contain a discussion 
of the applicable law and regulations, particularly 
38 U.S.C.A. § 5302 and 38 C.F.R. § 1.965, and each of the 
elements of the equity and good conscience standard.  
According to 38 C.F.R. § 19.29, a SOC must be complete enough 
to allow the appellant to present written and/or oral 
arguments before the Board.  It must contain a summary of the 
applicable laws and regulations, with appropriate citations, 
a discussion of how such laws and regulations affect the 
determination, and the determination and reasons for the 
determination of the agency of original jurisdiction with 
respect to which disagreement has been expressed.  In the 
present case, it is evident that the SOC is inadequate, as 
the RO failed to discuss the applicable laws and regulations.

Finally, the record shows that the appellant most recently 
submitted a financial status report in 1996.  It would be 
useful to obtain a current financial status report to 
determine how the appellant's circumstances have changed 
since 1996. 

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case to the RO for the following 
action:

1.  The RO should take the appropriate 
steps to verify the date of the death of 
the appellant's wife.  The documentation 
verifying this date should be associated 
with the appellant's claims file.

2.  In addition, the RO should request 
the Department of Defense to verify the 
amounts of any military retirement pay 
(to include any retroactive payments) 
received by the appellant for the period 
of overpayment at issue.  The information 
obtained should be associated with the 
claims file.  

3.  The RO should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims file.

4.  Thereafter, the RO should prepare an 
audit, setting forth the period of the 
overpayment at issue, and the amounts due 
and paid to the appellant.  Once 
compiled, the audit report must be 
associated with the claims file, and a 
copy must be sent to the appellant.

5.  Thereafter, the RO should formally 
adjudicate the issue of whether the 
overpayment charged to the appellant was 
properly created, to include a 
determination as to whether the 
overpayment of benefits was the result of 
sole VA error under 38 C.F.R. 
§ 3.500(b)(2).  The appellant should be 
notified of this determination and of his 
appellate rights.  In addition, the 
appellant should specifically be notified 
of his obligation on initiating an appeal 
of this action.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.

7.  Thereafter, the issue of entitlement 
to waiver of recovery of an overpayment 
should be reviewed by the RO.  If the 
claim continues to be denied, the RO 
should provide the appellant with a 
supplemental statement of the case (SSOC) 
that accurately reflects the reasons for 
its decision and contains a recitation of 
the applicable laws and regulations 
insofar as claims for waiver of recovery 
of overpayments are concerned.  The SSOC 
should provide the pertinent laws and 
regulations, to include 38 U.S.C.A. 
§ 5302 (West 1991) and 38 C.F.R. 
§§ 1.963, 1.965 (2000), and a discussion 
of how each of the elements in these laws 
and regulations affected the RO's 
determination.  The appellant should be 
given the opportunity to respond to the 
SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


